 



Exhibit 10.24

FOURTH LEASE AMENDMENT

THIS FOURTH LEASE AMENDMENT is made as of October 1, 2003, by and between
Riverside Commerce Center, L.C., a Virginia limited liability company (“Lessor”)
and Portfolio Recovery Associates, Inc., a Delaware corporation (“Lessee”).

RECITALS



A.   By One-Story Office Lease dated February 12, 1999 (the “Lease”), Riverside
Investors, L.C. leased to Portfolio Recovery Associates, LLC Suite 100
consisting of 35,179 rentable square feet (the “Premises”) in a building
commonly known as Riverside Commerce Center, 120 Corporate Boulevard, Norfolk,
VA 23502 (the “Building”), as more particularly described in said Lease.   B.  
By First Lease Amendment dated April 27, 1999, Riverside Investors, L.C. and
Portfolio Recovery Associates, LLC modified the Building address and Lessor’s
Services.   C.   Riverside Commerce Center, L.C., a Virginia limited liability
company became successor in interest to Riverside Investors, L.C., a Virginia
limited liability company.   D.   By Second Lease Amendment dated September 29,
2000, Portfolio Recovery Associates, LLC leased from Lessor an additional 4,503
rentable square feet (the “Expansion Premises”) for a total of 39,682 rentable
square feet (the “Total Promises”).   E.   Portfolio Recovery Associates, Inc.,
a Delaware corporation became successor in interest to Portfolio Recovery
Associates, LLC, a Delaware limited liability company as Lessee under the Lease.
  F.   By Third Lease Amendment dated June 27, 2003, Lessor and Portfolio
Recovery Associates, LLC extended the term of the Lease for ninety (90) months
to expire December 31, 2013 (the “Renewal Term”).   G.   The Lessee’s name was
inadvertently misstated in the Third Lease Amendment; the correct name is
Portfolio Recovery Associates, Inc., a Delaware corporation.   H.   Lessor and
Lessee desire to modify the terms and conditions of the Lease to correct the
misstatement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lessor and Lessee hereby agree as Follows:



1.   Lessor and Lessee hereby amend the Lease to correctly identify the Lessee.
All references in the Lease to Portfolio Recovery Associates, LLC, a Delaware
limited liability company shall be to Portfolio Recovery Associates, Inc., a
Delaware corporation.   2.   Portfolio Recovery Associates, LLC executes this
Fourth Lease Amendment to acknowledge its consent to the terms hereof and to
waive any and all rights it may have under the Lease.

1



--------------------------------------------------------------------------------



 





3.   All other terms and conditions of the Lease are hereby ratified and shall
remain in full force and effect. In the event of a conflict between this Fourth
Lease Amendment, the Lease and any prior amendments, this Fourth Lease Amendment
shall prevail.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
agreement as of the date first written above.

      LESSOR:   RIVERSIDE COMMERCE CENTER, L.C.,
a Virginia limited liability company       By: Robinson Development Group, Inc.
Its: Manager       By:   /s/ ANTHONY W. SMITH
        Anthony W. Smith
Its:  Senior Vice President   LESSEE:   PORTFOLIO RECOVERY ASSOCIATES, INC.,
a Delaware corporation       By:  /s/ STEVEN D. FREDRICKSON
Name:  Steven D. Fredrickson
Its:  President       PORTFOLIO RECOVERY ASSOCIATES, LLC,
a Delaware limited liability company       By:  /s/ STEVEN D. FREDRICKSON
Name:  Steven D. Fredrickson
Its:  President

2